IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-52,487-02


EX PARTE THEODORE GOYNES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Per Curiam.

ORDER


	This is a subsequent application for a writ of habeas corpus filed pursuant to Tex.
Code Crim. Proc. art. 11.071.  
	On December 2, 1991, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071, Tex. Code Crim. Proc.,
and the trial court, in accordance with the jury's answers, sentenced applicant to death.  This
Court affirmed applicant's conviction and death sentence on direct appeal.  Goynes v. State,
No. 71,387 (Tex. Crim. App., December 14, 1994) (not designated for publication).  
	Applicant filed an initial application for habeas corpus relief with the convicting court
on April 8, 1997, and we denied relief on that original application on June 26, 2002.  	In this subsequent writ, applicant brings one claim, an allegation of mental retardation
under Atkins v. Virginia, 536 U.S. 304 (2002).  However, we are informed that applicant is
currently seeking federal habeas relief from this conviction in Cause No. H-02-2665, in the
United States District Court for the Southern District of Texas, Houston Division. We have
not received notice from applicant that the federal courts have stayed all action in his federal
writ application while applicant seeks habeas relief from the Texas state courts.
	Therefore, under Ex parte Soffar, 143 S.W.3d 804 (Tex. Crim. App. 2004), we dismiss
this application without prejudice because applicant's federal writ of habeas corpus
challenging his capital murder conviction and death sentence is pending in the federal district
court and that court has not stayed its proceedings for applicant to return to state court to
consider his current unexhausted claims.
	IT IS SO ORDERED THIS THE 10th DAY OF NOVEMBER, 2004.

Do Not Publish